Case: 19-60425     Document: 00516456860          Page: 1    Date Filed: 09/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 1, 2022
                                   No. 19-60425                            Lyle W. Cayce
                                                                                Clerk

   Gemima Ivette Parada; Stephanie Alexandra Parada,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                              BIA No. A094 803 224
                              BIA No. A094 803 225


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gemima Ivette Parada and her minor daughter, Stephanie Alexandra
   Parada, petition for review of the decision of the Board of Immigration
   Appeals denying their motion to reopen removal proceedings to allow them
   to apply for cancellation of removal. For the following reasons, the petition


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60425      Document: 00516456860          Page: 2    Date Filed: 09/01/2022




                                    No. 19-60425


   for review is GRANTED and the case is REMANDED to the Board of
   Immigration Appeals for further proceedings consistent with this opinion.
                                          I.
          Gemima Ivette Parada and her minor daughter, Stephanie Alexandra
   Parada, are natives and citizens of El Salvador. Both entered the United
   States on September 6, 2006, without being admitted or paroled and were
   issued Notices to Appear at removal proceedings. Those notices did not
   specify a time or date for the proceedings. Instead, they were later sent
   multiple Notices of Hearing which ultimately led to a final hearing on the
   merits occurring on October 31, 2008.
          Prior to that hearing, Parada conceded removability and filed an
   application for asylum and other relief on behalf of herself and her daughter.
   The Immigration Judge (“IJ”) issued an oral decision denying Parada’s
   application for asylum and other relief and ordered Parada and her daughter
   removed. That decision was affirmed by the Board of Immigration Appeals
   (“BIA”) and their appeal was dismissed.
          On September 18, 2018, Parada through counsel filed a motion to
   reopen the case. That motion was premised on the Supreme Court’s decision
   in Pereira v. Sessions, where the Supreme Court held that a Notice to Appear
   lacking the time or place of removal proceedings does not trigger the so-called
   “stop-time rule” found in 8 U.S.C. § 1229b(d)(1)(A). 138 S. Ct. 2105, 2110
   (2018). That rule is significant because “[n]on-permanent residents . . . who
   are subject to removal proceedings and have accrued 10 years of continuous
   physical presence in the United States, may be eligible for a form of
   discretionary relief known as cancellation of removal.” Id. at 2109. However,
   under the stop-time rule, “that period of continuous physical presence is
   ‘deemed to end . . . when the alien is served a notice to appear.’” Id. (quoting
   8 U.S.C. § 1229b(d)(1)(A)). Parada asserted that their Notices to Appear,




                                          2
Case: 19-60425      Document: 00516456860           Page: 3     Date Filed: 09/01/2022




                                     No. 19-60425


   which lacked the time and date of their hearing, did not activate the stop-time
   rule, that they had since accrued the necessary 10 years of physical presence,
   and that the case should therefore be reopened so that they could apply for
   cancellation of removal.
          The BIA denied the motion to reopen. Relying in part on its recent
   decision in Matter of Mendoza-Hernandez and Capula-Cortez, 27 I. & N. Dec.
   520 (BIA 2019), it ruled that the later sending of a Notice of Hearing (in this
   case, in 2007) with the time and date of removal proceedings cured the
   deficiencies in the Notice to Appear, activated the stop-time rule, and
   stopped the physical-presence clock, rendering Parada and her daughter
   ineligible for cancellation of removal. Parada timely filed a petition for review.
                                          II.
          “This Court reviews the denial of a motion to reopen ‘under a highly
   deferential abuse-of-discretion standard.’” Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014) (quoting Zhao v. Gonzales, 404 F.3d 295, 303
   (5th Cir. 2005)). Such an abuse of discretion occurs if the BIA’s decision “is
   capricious, irrational, utterly without foundation in the evidence, based on
   legally erroneous interpretations of statutes or regulations, or based on
   unexplained departures from regulations or established policies.” Id.

          That standard is met here because the BIA’s decision to deny
   Parada’s motion to reopen was based on a legally erroneous interpretation of
   the statutes governing Notices to Appear and the stop-time rule. The
   Supreme Court has since reinforced the holding of Pereira and held—again—
   that to trigger the stop-time rule, a Notice to Appear must come in the form
   of “a single document containing all the information an individual needs to
   know about his removal hearing.” Niz-Chavez v. Garland, 141 S. Ct. 1474,
   1478, 1486 (2021). That did not occur in this case, as the Notices to Appear
   served on Parada and her daughter did not contain the time or date for their




                                           3
Case: 19-60425      Document: 00516456860           Page: 4   Date Filed: 09/01/2022




                                    No. 19-60425


   removal proceedings. Thus, because “[a] putative notice to appear that fails
   to designate the specific time or place of the noncitizen’s removal
   proceedings is not a ‘notice to appear under section 1229(a),’ and so does not
   trigger the stop-time rule,” Pereira, 138 S. Ct. at 2113–14 (quoting 8 U.S.C.
   § 1229b(d)(1)(A)), the deficient Notices to Appear received by the Paradas
   did not stop the clock for the Paradas.
          The Government, in response, argues that another event triggered the
   stop-time rule: the final removal order. If so, then the Paradas’ physical-
   presence clock would have stopped in 2008 when that order was issued, well
   short of the 10 years of continued physical presence required to be eligible for
   cancellation of removal. While that argument has some intuitive appeal, we
   do not divine the meanings of statutes by intuition but instead must “be
   sticklers when decoding legislative text.” Reed v. Taylor, 923 F.3d 411, 415
   (5th Cir. 2019). It is the “[t]ext [that] is the alpha and the omega of the
   interpretive process.” United States v. Maturino, 887 F.3d 716, 723 (5th Cir.
   2018). And the text regarding the stop-time rule is clear. Under the rule, time
   can be stopped in only two ways: “(A) . . . when the alien is served a notice
   to appear under [8 U.S.C. § 1229(a)], or (B) when the alien has committed
   an offense” enumerated in another section of the statute. 8 U.S.C.
   § 1229b(d)(1). That is all. Simply put, “[t]he stop-time rule includes no
   mention of a final order of removal as a triggering event.” Quebrado Cantor
   v. Garland, 17 F.4th 869, 873 (9th Cir. 2021).
          Instead, one of two keys must fit before the stop-time rule can be
   unlocked: service of a valid Notice to Appear or commission of an
   enumerated offense. The latter has not occurred here as no one has asserted
   that either of the Paradas has committed such an offense. And we have
   already concluded that the former has not occurred because the Notices to
   Appear served on the Paradas lacked the time and date of their hearing. Thus,
   the stop-time-rule box remained locked, the Paradas’ clock never stopped,



                                          4
Case: 19-60425      Document: 00516456860           Page: 5    Date Filed: 09/01/2022




                                     No. 19-60425


   and they accrued the necessary 10 years to satisfy the physical-presence
   requirement for cancellation of removal.
          In so concluding, we agree with the Ninth Circuit which also held that
   “[b]y its terms . . . the stop-time rule applies to only the two circumstances
   set out in the statute, and a final order of removal satisfies neither.” Quebrado
   Cantor, 17 F.4th at 871. We are further persuaded by the reasoning that
   “[t]he stop-time rule operates as an exception to [the] otherwise
   unambiguous command” that 10 years of physical presence satisfies the
   presence requirement for cancellation of removal. Id. at 874. And “[w]hen
   Congress provides exceptions in a statute, it does not follow that courts have
   authority to create others. The proper inference . . . is that Congress
   considered the issue of exceptions and, in the end, limited the statute to the
   ones set forth.” United States v. Johnson, 529 U.S. 53, 58 (2000).
          To return to the analogy above, when Congress provided the two
   exceptions to the physical-presence requirement, it created all the keys that
   would fit. It did not additionally create a skeleton key that could fit when
   convenient. To conclude otherwise “would turn this principle on its head,
   using the existence of two exceptions to authorize a third very specific
   exception.” Quebrado Cantor, 17 F.4th at 874. Instead, “the ‘proper
   inference’ is that Congress considered which events ought to ‘stop the clock’
   on a nonpermanent resident’s period of continuous physical presence and
   settled, in its legislative judgment, on only two.” Id. (quoting Johnson, 529
   U.S. at 58). Lacking either here, the BIA committed a legal error in
   concluding otherwise and finding that the Paradas did not satisfy the
   physical-presence requirement to be eligible for cancellation of removal.




                                           5
Case: 19-60425     Document: 00516456860        Page: 6   Date Filed: 09/01/2022




                                 No. 19-60425


                                     III.
          For the foregoing reasons, the petition for review is GRANTED and
   the case is REMANDED to the BIA for further proceedings consistent with
   this opinion.




                                      6